Name: 2000/35/EC: Commission Decision of 16 December 1999 on a Community financial contribution to cover expenditure incurred by Italy for the purpose of combating organisms harmful to plants or plant products (notified under document number C(1999) 4517) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  natural and applied sciences;  cultivation of agricultural land;  economic policy;  agricultural activity
 Date Published: 2000-01-18

 Avis juridique important|32000D00352000/35/EC: Commission Decision of 16 December 1999 on a Community financial contribution to cover expenditure incurred by Italy for the purpose of combating organisms harmful to plants or plant products (notified under document number C(1999) 4517) (Only the Italian text is authentic) Official Journal L 012 , 18/01/2000 P. 0028 - 0029COMMISSION DECISIONof 16 December 1999on a Community financial contribution to cover expenditure incurred by Italy for the purpose of combating organisms harmful to plants or plant products(notified under document number C(1999) 4517)(Only the Italian text is authentic)(2000/35/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 1999/53/EC(2), and in particular Article 19c thereof,Whereas:(1) Pursuant to Directive 77/93/EEC, a financial contribution from the Community may be granted to Member States to cover expenditure relating directly to the necessary measures which have been taken or are planned to be taken for the purpose of combating harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, to contain them;(2) Italy has applied for the allocation of such a Community financial contribution and supplied a programme of actions to eradicate Ralstonia solanacearum (Smith) Yabuuchi et al., the causal agent of potato brown rot, introduced in Italy in 1995. This programme specifies the objectives to be achieved, the measures carried out, their duration and their cost so that the Community may contribute to financing it;(3) The Community financial contribution may cover up to 50 % of eligible expenditure;(4) The expenditure, which Italy has incurred in the years 1995 and 1996, and taken into account in this Decision, relates directly to the plant health inspections, potato sampling and analyses;(5) The technical information provided by Italy has enabled the Standing Committee on Plant Health to analyse the situation accurately and comprehensively;(6) The contribution referred to in Article 2 is without prejudice to a possible contribution for other expenditure specified in the application by Italy, but not taken into account in this Decision, or for further actions taken or to be taken and necessary for the achievement of the objective of eradication or control of the relevant harmful organisms; such a contribution would be the subject of a subsequent Decision;(7) The present Decision is without prejudice to the outcome of the verification by the Commission under Article 19d of Directive 77/93/EEC on whether the introduction of the relevant harmful organism has been caused by inadequate examinations or inspections and the consequences of such verification;(8) The measures provided in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The allocation of a Community financial contribution to cover expenditure incurred by Italy relating directly to necessary measures as specified in Article 19c(2) of Directive 77/93/EEC and taken for the purpose of combating Ralstonia solanacearum, is hereby approved.Article 2The maximum amount of the Community financial contribution shall be EUR 18365.The repartition of this contribution shall be:- EUR 9585 for measures taken for the purpose of combating Ralstonia solanacearum in Veneto,- EUR 8780 for measures taken for the purpose of combating Ralstonia solanacearum in Emilia-Romagna.Article 31. Subject to the verifications of the Commission under Article 19d(1) of Directive 77/93/EEC, the Community financial contribution shall be paid only when evidence of the measures taken has been given to the Commission through documentation related to the occurrence and the eradication of Ralstonia solanacearum.2. The documentation referred to in paragraph 1 shall include:(a) an eradication report in respect of each holding on which plants and plant products were destroyed. The report shall contain information on:- location and address of the holding,- date on which the presence of Ralstonia solanacearum was suspected and the date on which its presence was confirmed,- quantity of plants and plant products destroyed,- method of destruction and disinfection,- amount of samples taken for examination and for testing for the presence of Ralstonia solanacearum,- method of testing,- results of examinations and/or testing,- presumed origin of the occurrence in Italy;(b) a monitoring report on the presence of Ralstonia solanacearum, and on the extent of the contamination by Ralstonia solanacearum including detailed data of inspections and tests carried out thereon;(c) a financial report including the list of beneficiaries and their addresses, and the amounts paid (excluding VAT and taxes).Article 4This Decision is addressed to the Italian Republic.Done at Brussels, 16 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.